McMahan, J.
—Action by appellee against appellant to rescind a contract for the purchase of an auto*80mobile on the ground of fraud' and to recover tbe purchase price and damages. Trial by the court and judgment for appellee.
Appellant filed a motion for a new trial in which she assigns fifteen specifications. The only error assigned on appeal is the overruling of this motion.
Appellant in her brief has stated over twenty abstract propositions of law under the heading of “Points and Authorities,” but appellee insists that appellant has made no attempt to apply the points and authorities to any particular action or ruling of the court; that under clause 5, Rule 22, no question is presented. While it is true ■ that appellant has failed to apply the propositions and authorities to any action or ruling of the court, or to indicate to what specification in the motion for a new trial they are applicable, there is enough stated from which we can understand that part of them are in support of the -contention that the decision of the court is not sustained by sufficient evidence.
We have examined and carefully read the evidence, but no good purpose would be subserved by entering into a discussion and review of the same. There is evidence to support the decision of the court. That being true, the judgment must be affirmed.
Judgment affirmed.